ACCEPTED
                                                                                          03-15-00400-CV
                                                                                                  6718917
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    8/31/2015 10:39:46 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                  03-15-00400-CV

                                    IN THE                              FILED IN
                           THIRD COURT OF APPEALS                3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                               AT AUSTIN, TEXAS                  8/31/2015 10:39:46 AM
                                                                     JEFFREY D. KYLE
                                                                          Clerk
           Brian Dierschke and Marvin Dierschke
                             v.
     Cheryl Lynn Dierschke, Dana Joy Dierschke Nezwek,
                and Grant Steven Dierschke
                           __________________________
                           NOTICE OF APPEARANCE

TO THE HONORABLE COURT:

        Now comes James David Walker who enters an appearance in the above-

referenced case as lead appellate counsel for Appellees Cheryl Lynn Dierschke,

Dana Joy Dierschke Nezwek, and Grant Steven Dierschke. Walker requests

copies of all briefs, motions, notices, and other matter filed in the above referenced

case.

                                               Respectfully submitted,


                                               JAMES DAVID WALKER
                                               P. O. Box 41
                                               Milano, Texas 76556
                                               SBOT 20706000
                                               Phone: (512) 636-9520
                                               Fax: (512) 455-7922
                                               Email: walker@2appeal.com
                                               ATTORNEY FOR APPELLEES,
                                               CHERYL LYNN DIERSCHKE,
                                   Page 1 of   2
                                             DANA JOY DIERSCHKE
                                             NEZWEK, AND GRANT STEVEN
                                             DIERSCHKE

                          CERTIFICATE OF SERVICE

      I certify that on August 31, 2015, a true copy of this document was
forwarded by U.S. Mail, return receipt requested, addressed as follows:

Appellant Brian W. Dierschke
8494 Hawk Ave
San Angelo, TX 76904

Appellant Marvin Dierschke
8494 Hawk Ave
San Angelo, TX 76904


                                             James David Walker




                                 Page 2 of   2